DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendments filed on 02/03/2022. As directed by the response: claims 1, 5 and 9 have been amended and no new claims has been presented.  Thus, claims 1-9 are presently pending in the application.
Response to Arguments
In light of the amendment to remove the limitation “devoid of the inflatable means” in claim 9, the examiner has withdrawn the previous 112(b) rejection to claim 9. 
The examiner has maintained the interpretation of claim 1 to invoke 112(f) in this Final office action and the examiner acknowledges the applicant’s agreement with this interpretation in the remarks on page 5, filed on 02/03/2022.
The amendment to Claim 1 to further include “a membrane with a centrally positioned opening with a second expandable diameter, wherein the second expandable diameter has a diameter that is 1/3rd of a diameter of the first expandable diameter (diameter of the stent after deployment) has overcome the rejection(s) of claim(s) 1-2, 4-8 under 102(a)(s) as being anticipated by Thompson. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thompson et al. U.S. Publication 2010/0217385 in view of Goldie U.S. Publication 2017/0215885 A1.
Applicant argues on page 6, the prior art Thompson et al. does not disclose the limitation a membrane with a centrally positioned opening. The examiner respectfully disagrees. Thompson et al. discloses a frame 602 and a membrane 603 coupled to one end of the frame 602 (paragraph [0048] and as seem in Figures 12A-12B), wherein the membrane comprises a centrally positioned opening (seen clearly in the membrane 903 of Figure 16A) to allow for the membrane to allow blood flow in the direction of the arrow 112, wherein Thompson discloses the pressure of the blood flow (in the direction of the arrow 112) opens the membrane (see Figure 16A, paragraph [0054], centrally positioned opening of the flaps expands to allow blood flow through the membrane when the membrane is expanded, e.g. “a second expandable diameter”). 
Applicant argues on page 7, the prior art Goldie is silent to teaching the feature “a membrane with a centrally positioned opening that is 1/3rd the diameter of the stent.” The examiner respectfully disagrees. Goldie et al. discloses the proximal base 16 of the membrane which corresponds to a first diameter of 10 mm to 18 mm of the stent 14 (see Figures 1-2) while, the narrow distal opening 16 of the membrane 12 comprises a diameter of 0.5 mm to 6 mm, which is 1/3rd the diameter of the opening of the base 16 of the stent (see paragraph [0026]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldie U.S. Publication 2017/0215885 A1.

    PNG
    media_image1.png
    727
    670
    media_image1.png
    Greyscale

Regarding Claims 1, 9, Goldie et al. discloses a medical device (10) for restricting pulmonary blood flow in one or more pulmonary arteries, the medical device comprising: a pre-crimped stent (14) mounted on an inflatable means for inflating the pre-crimped stent (paragraphs [0020-0021], [0025], wherein the inflatable means is in an uninflated state during deployment of the pre-crimped stent, wherein the pre-crimped stent is self-expanding devoid of the inflatable means (paragraphs [0007] and [0020]); and a membrane (12) including a centrally positioned opening with a second expandable diameter (paragraph [0027] discloses the membrane stretches via the balloon catheter and retains its new, now larger diameter), wherein the membrane covers one end of the pre-crimped stent (see the annotated Figure 1 above). The limitation “after deployment, the pre-crimped stent at a first expandable diameter is operably configured to establish contact with one or more walls of the one or more pulmonary arteries in response to an inflated state of the inflatable means and (b) the inflated state of the inflatable means further enables adjusting of the second expandable diameter of the centrally positioned opening in proportion with the first expandable diameter of the pre-crimped stent for restricting the pulmonary blood flow in the one or more pulmonary arteries” is a recitation of intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Goldie et al. further discloses wherein the second expandable diameter (of the membrane 12) has a diameter that is 1/3rd of a diameter of the first expandable diameter (wherein Goldie et al. discloses base 16 of the stent has a first diameter of 10 mm to 18 mm, while the narrow distal opening 16 of the membrane 12 comprises a diameter of 0.5 mm to 6 mm, which is 1/3rd the diameter of the opening of the base 16 of the stent), see paragraph [0026].
Regarding Claim 2, Goldie et al. discloses wherein the inflatable means is a balloon (paragraphs [0020-0021], [0024], [0027]).
Regarding Claim 4, Goldie et al. discloses wherein the inflatable means is in an inflated state after deployment within one or more pulmonary arteries in accordance with a diameter of the one or more pulmonary arteries (paragraphs [0020], [0027]).
Regarding Claims 5, 6, Goldie et al. discloses wherein the membrane (12) is made of a polyester fiber material, wherein the polyester fiber is polytetrafluoroethylene (paragraph [0027]).
Regarding Claim 7, the limitation “is surgically extricated from the one or more pulmonary arteries during a palliative corrective surgery” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding Claim 8, Goldie et al. discloses the device is deployed by means of a catheter into one or more pulmonary arteries (paragraphs [0020-0022]). This limitation is an intended use of the device delivered via a balloon catheter. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. U.S. Publication 2010/0217385 in view of Goldie U.S. Publication 2017/0215885 A1.
Regarding Claims 1, 9, Thompson et al. discloses a medical device (600) as seen in Figures 11A-11B for restricting pulmonary blood flow in one or more pulmonary arteries, the medical device comprising: a pre-crimped stent (602) mounted on an inflatable means for inflating the pre-crimped stent, wherein the inflatable means is in an uninflated state during deployment of the pre-crimped stent; and a membrane (603) including a centrally positioned opening with a second expandable diameter (as seen in Figures 12B, 16A-16B and paragraphs [0048-0049] discloses the membrane opens in response to fluid pressure (see paragraph [0054], thereby forming a second diameter different from the first diameter (e.g. being released from the catheter and forming an expanded configuration forms)), wherein the membrane covers one end of the pre-crimped stent (see Figure 12B). The limitation “after deployment, the pre-crimped stent at a first expandable diameter is operably configured to establish contact with one or more walls of the one or more pulmonary arteries in response to an inflated state of the inflatable means and (b) the inflated state of the inflatable means further enables adjusting of the second expandable diameter of the centrally positioned opening in proportion with the first expandable diameter of the pre-crimped stent for restricting the pulmonary blood flow in the one or more pulmonary arteries” is a recitation of intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, Thompson et al. discloses wherein the stent 602 is formed from a self-expanding material (paragraph [0048]). However, Thompson et al. does not expressly disclose the second expandable diameter has a diameter that is 1/3rd of a diameter of the first expandable diameter. Goldie et al. teaches a medical device (10) in the same field of endeavor for restricting pulmonary blood flow in one or more pulmonary arteries (abstract), the medical device comprising: a pre-crimped stent (14) mounted on an inflatable means for inflating the pre-crimped stent (paragraphs [0020-0021], [0025], wherein the inflatable means is in an uninflated state during deployment of the pre-crimped stent, wherein the pre-crimped stent is self-expanding (paragraphs [0007] and [0020]); and a membrane (12) including a centrally positioned opening with a second expandable diameter (paragraph [0027] discloses the membrane stretches via the balloon catheter and retains its new, now larger diameter), wherein the membrane covers one end of the pre-crimped stent (see the annotated Figure 1 above). Goldie et al. further teaches the base 16 of the stent has a first diameter of 10 mm to 18 mm, while the narrow distal opening 16 of the membrane 12 comprises a diameter of 0.5 mm to 6 mm, which is 1/3rd the diameter of the opening of the base 16 of the stent), see paragraph [0026] for the purpose of having a membrane that resist blood flow out of the distal narrow opening 16 of the membrane 12 since the base 16 is urged against the inner wall of the artery (paragraph [0027]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s membrane to further include a membrane having a distal end with a diameter having a diameter that is 1/3rd the size of the diameter of the stent as taught by Goldie et al. for the purpose of having a narrow diameter in the membrane opening to resist blood flow out of the opening of the membrane and allow the wider opening of the base to be urged against the inner wall of the artery.
Regarding Claim 2, Thompson et al. discloses wherein the inflatable means is a balloon (paragraphs [0019], [0041], [0048] and [0055).
Regarding Claim 4, Thompson et al. discloses wherein the inflatable means is in an inflated state after deployment within one or more pulmonary arteries in accordance with a diameter of the one or more pulmonary arteries (paragraphs [0013-0014]).
Regarding Claims 5, 6, Thompson et al. discloses wherein the membrane (603) is made of a polyester fiber material, wherein the polyester fiber is polytetrafluoroethylene (paragraph [0048]).
Regarding Claim 7, the limitation “is surgically extricated from the one or more pulmonary arteries during a palliative corrective surgery” is a recitation of intended use.  
Regarding Claim 8, Thompson et al. discloses the device is deployed by means of a catheter into one or more pulmonary arteries (paragraph [0014]). This limitation is an intended use of the device delivered via a balloon catheter. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. U.S. Publication 2010/0217385 A1 in view of Goldie U.S. Publication 2017/0215885 as applied in the claim rejections above and further in view of Kassab et al. U.S. Publication 2012/0289951 A1.
Regarding Claim 3, Thompson et al. discloses the stent frame is formed of metal (paragraphs [0041] and [0048]). However, Thompson et al. does not expressly disclose wherein the pre-crimped stent is made of a combination of nickel and cadmium. Kassab et al. teaches a medical device (10) in the same field of endeavor comprising a stent (20) formed of a metal and a polymeric membrane 50 formed from polytetrafluoroethylene (paragraphs [0010], [0015] and [0025]), wherein Kassab et al. teaches the metal is a combination of nickel and cadmium (paragraphs [0010], [0016] and [0035]) for the purpose of having a stent formed from a biocompatible material sufficient to maintain both expansion, integrity and function of the device (paragraph [0034]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s stent to further include a metal formed from a combination of nickel and cadmium as taught by Kassab et al. for the purpose of having a stent formed from a biocompatible material sufficient to maintain both expansion, integrity and function of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774